Citation Nr: 9918386	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1957 to December 
1958 and from April 1962 to July 1962.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities.


REMAND

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The veteran is service connected for various disorders with a 
combined evaluation of 60 percent, with additional special 
monthly compensation for loss of a creative organ.  However, 
he also has a nonservice-connected right shoulder condition 
and coronary artery disease.  He has indicated that he last 
worked in a full time capacity in 1988.  However, subsequent 
to that time, he indicates performed administrative work for 
his business from March 1988 to August 1996. 

In this case, the veteran has not received a VA examination 
to determine whether he is unable to secure or follow a 
substantially gainful occupation due solely to his service-
connected disabilities.  The most recent VA examination did 
not provide an 

opinion as to the veteran's employability.  The Board feels 
that a VA examination would be useful in determining whether 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to his service-connected 
disabilities.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA examination of his service-
connected disorders (herniated lumbar 
disc, tonsillectomy residuals, and 
residuals of meningitis).  Specifically, 
the examiner should provide the following 
information:

The examiner should render an 
opinion as to whether the veteran is 
unable to secure or follow a 
substantially gainful occupation due 
solely to his service-connected 
disabilities.

The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, and clinical findings 
should be recorded in detail.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  A complete rationale for all 
conclusions reached should be recorded.  

If these matters cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the 

requested examination does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

3.  The RO is to advise the veteran that 
he may submit additional evidence while 
his claim is in remand status.  It should 
also advise him that failure to comply 
with the actions requested herein, 
without good cause, may result in adverse 
action with regard to his claim, to 
include the denial thereof.

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



